DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because “the control system” (l. 2) lacks antecedent basis in the claims. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) and the corresponding structure is/are: data and acquisition control system (claim 1, ¶ 4) – data acquisition and signal processing system 18 having data acquisition section 22 and processor section 24 (Published Application, ¶ [0038])
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “data acquisition and control system configured to acquire time-domain acoustic data… to provide a frequency-domain representation of the acquired acoustic data and to determine a characteristic of the gas flow as a function of the frequency-domain representation” (claim 1, last ¶) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not describe any structure that performs the functions in the claim beyond a black box representation (fig. 2) and a description of sections also devoid of structure (data acquisition section 22 and processor section 24; Published Application, ¶ [0038]).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hope (US 7,819,022 B2).
Regarding claim 11, Hope discloses an acoustic-vortex flowmeter (fig. 4) comprising: an acoustic wave generator (41) configured to be disposed in a gas flow path (43), the acoustic wave generator (41) having a corrugated body (42) configured to passively generate acoustic emissions in response to the flow of gas through the gas flow path (turbulence creating part 42 passively generates acoustic emissions in response to flow of gas through pipe section 43; c. 4, ll. 3-7), the acoustic wave generator (41) tuned to provide acoustic emissions that vary with the velocity of the gas (acoustic emissions vary with the flow rate and velocity of the gas through pipe section 43). 
Regarding claims 12-16, Hope discloses an acoustic sensor (18, 19) capable of being positioned external to the gas flow path (acoustic energy signals are registered by sensors 18 and 19 external to pipe section 43; c. 11, ll. 45-48), the acoustic sensor (18, 19) configured to generate a signal representative of the acoustic emissions generated by the acoustic wave generator (sensors 18 and 19 generate signals representative of acoustic energy generated by turbulence creating part 42 and send the signals to signal analyzer 50; c. 11, ll. 45-48); wherein the acoustic wave generator (41) includes a tubular flow channel (43) with an internal surface (43’) having corrugations (42’, 42, 42”) disposed on the internal surface (fig. 4); wherein the corrugations includes a plurality of alternating channels (42) and ridges (42’, 42”); wherein the channels and the ridges (42’, 42, 42”) are arranged in a regular repeating pattern (the ridge pattern repeats at least once; fig. 4); wherein the channels (42’, 42, 42”) are further defined as annular channels extending around the internal surface in a direction substantially perpendicular to a central axis of the tubular flow channel (turbulence creating part 42 is made of annular channels extending around inner surface 43’ in a direction perpendicular to a central axis of pipe section 43; fig. 4); wherein the channels and ridges (42’, 42, 42”) are rectilinear (turbulence creating part 42 consists of edges with straight lines; fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 18-20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gysling et al. (US 7,343,820 B2) in view of Hope (US 7,819,022 B2).
Regarding claims 1-3, Gysling et al. discloses a gas flow measurement system comprising: an acoustic wave generator (acoustic source), the acoustic wave generator (acoustic source) generating acoustic emissions (acoustic source may be a device that taps or vibrates on wall 104; c. 8, ll. 8-21), the acoustic emissions varying with the velocity of the gas (Abstract); an acoustic sensor (132-138) positioned external to the gas flow path (fig. 3b), the acoustic sensor (132-138) configured to generate a signal representative of the acoustic emissions generated by the acoustic wave generator (sensors 132-138 generate a signal representative of the acoustic emissions generated by the acoustic source; c. 8, ll. 22-26); a data acquisition and signal processing system (130; fig. 3a) configured to acquire time-domain acoustic data representative of the acoustic emissions via the acoustic sensor (data acquisition unit 146 acquires time-domain acoustic data representative of the acoustic emissions via sensors 132-138; c. 8, ll. 32-36), to provide a frequency-domain representation of the acquired acoustic data (FFT logic unit 148 provides a frequency-domain representation of the acquired acoustic data; c. 8, ll. 36-40) and to determine a characteristic of the gas flow as a function of the frequency-domain representation (analyzer 156 determines characteristics of the flow such as consistency, composition, density, particle size, gas volume fraction, speed of sound; c. 9, ll. 12-20).
Regarding claims 18-20, 23, and 24, Gysling et al. disclosed a method for measuring the flow of a gas, comprising the steps of: introducing an acoustic wave generator (acoustic source), the acoustic wave generator configured to generate acoustic emissions (acoustic source may be a device that taps or vibrates on wall 104; c. 8, ll. 8-21), the acoustic emissions varying with the velocity of the gas (Abstract); capturing data representative of the acoustic emissions generated by the acoustic wave generator (data acquisition unit 146 acquires time-domain acoustic data representative of the acoustic emissions via sensors 132-138; c. 8, ll. 32-36); converting the captured data representative of acoustic emissions into a frequency-domain representation of the acoustic emissions (FFT logic unit 148 provides a frequency-domain representation of the acquired acoustic data; c. 8, ll. 36-40); and determining a characteristic of the gas flow as a function of the frequency-domain representation of the acoustic emissions (analyzer 156 determines characteristics of the flow such as consistency, composition, density, particle size, gas volume fraction, speed of sound; c. 9, ll. 12-20); obtaining a temperature measurement (from temperature sensor 114) indicative of a temperature of the gas in the gas flow path (c. 3, ll. 51-53); and wherein the step of determining a characteristic of the gas flow is further defined as determining the characteristic of the gas flow as a function of the frequency-domain representation of the acoustic emissions and the temperature of the gas (processing unit 130 receives temperature of the gas from temperature sensor 114 and analyzer 156 determines characteristics of the gas flow as a function of frequency-domain representation, temperature, and pressure; fig. 3a); wherein the step of determining a characteristic of the gas flow is further defined as determining the characteristic of the gas flow as a function of the frequency-domain representation of the acoustic emissions (determined by FFT logic unit 148; c. 8, ll. 36-40) and a speed of sound (measured by speed of sound meter 110; fig. 1c) in the gas at the temperature of the gas as determined by a state equation for the gas (c. 6, Equation 1).
 Gysling et al. is silent on the acoustic wave generator having a corrugated body and positioning the temperature sensor within the flow path.
Hope teaches an acoustic wave generator (41)  disposed in a flow path (43), having a corrugated body (42) configured to passively generate acoustic emissions in response to the flow of gas through the gas flow path (turbulence creating part 42 passively generates acoustic emissions in response to flow of gas through pipe section 43; c. 4, ll. 3-7); wherein the acoustic wave generator (41) includes a tubular flow channel (43) with an internal surface (43’), a plurality of corrugations  (42’, 42, 42”) being disposed on the internal surface (fig. 4); wherein the plurality of corrugations (42’, 42, 42”) includes a regular repeating pattern of channels (42) and ridges (42’, 42”) extending substantially perpendicular to the direction of gas flow through the tubular flow channel (turbulence creating part 42 is made of a repeating pattern of channels and ridges extending in a direction perpendicular to direction of gas flow; fig. 4); wherein a step of obtaining a temperature measurement includes positioning a temperature sensor (25) within a gas flow path at or near the acoustic wave generator and obtaining the temperature measurement using the temperature sensor (claim 11).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gysling et al. with the corrugated surface of Hope to provide a continuous, real time analysis of a flowing medium using acoustic spectroscopy based on passive acoustic (Hope, c. 1, ll. 5-8). Also, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gysling et al. with the temperature sensor in the flow path as taught in Hope to provide a more accurate reading of the gas temperature.
Gysling et al. is also silent on comparing the frequency-domain representation of the acoustic sensor signals with calibration data.
Hope teaches comparing the frequency-domain representation of the acoustic emissions with calibration data obtained during pre-use testing of an acoustic wave generator (c. 1, ll. 62-67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gysling et al. with the calibration method of Hope to provide a measuring system having greater accuracy (Hope, c. 1, ll. 43-48)

Claim(s) 4-10, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gysling et al. (US 7,343,820 B2) in view of Hope (US 7,819,022 B2), and further, in view of Krywyj et a. (US 2019/0390990 A1).
Regarding claims 4-8, 21, and 22 Gysling et al. in view of Hope discloses the invention as set forth above and Gysling et al. further discloses signal processing system (130) is configured to acquire data from the sensor (132-138) at a sampling rate (c. 8, ll. 41-48); wherein the data acquisition and signal processing system (130) includes a signal processor section (148) for performing a fast Fourier Transform on the acquired time-domain acoustic data to provide its frequency-domain representation (FFT logic unit 148 provides a frequency-domain representation of the acquired acoustic data; c. 8, ll. 36-40); further comprising a temperature sensor (114); and wherein the control system (130) is configured to acquire data representative of the temperature of the gas and to determine a characteristic of the gas flow as a function of the frequency-domain representation and the temperature data (processing unit 130 receives temperature of the gas from temperature sensor 114 and analyzer 156 determines characteristics of the gas flow as a function of frequency-domain representation, temperature, and pressure; fig. 3a); step of converting the captured data representative of acoustic emissions into a frequency-domain representation includes performing a fast Fourier Transform on the capture data representative of acoustic emissions (FFT logic unit 148 provides a frequency-domain representation of the acquired acoustic data; c. 8, ll. 36-40).
Gysling et al. in view of Hope are silent on the acoustic sensor being a microphone and the temperature sensor is a thermocouple.
Krywyj et al. teaches an acoustic sensor is a microphone (¶ [0016]) and a temperature sensor is a thermocouple (¶ [0268]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gysling et al. in view of Hope with the microphone sensor as taught in Krywyj et al. to provide a non-invasive acoustic sensor (¶ [0018]). Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gysling et al. in view of Hope with the thermocouple of Krywyj et al. to provide a cost-effective temperature sensing means.
Regarding claims 9 and 10, Gysling et al. in view of Hope, and further, in view of Krywyj et al. disclose the invention as set forth above with regard to claim 4.
 Gysling et al. is silent on comparing the frequency-domain representation of the acoustic sensor signals with calibration data.
Hope teaches comparing the frequency-domain representation of the acoustic emissions with calibration data obtained during pre-use testing of an acoustic wave generator (c. 1, ll. 62-67); wherein a processor section includes acoustic emission and temperature calibration data (c. 10, ll. 23-29).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gysling et al. in view of Hope, and further, in view of Krywyj et al. with the calibration method of Hope to provide a measuring system having greater accuracy (Hope, c. 1, ll. 43-48). In modifying the apparatus of Gysling et a. with that of Hope, and further, in view of Krywyj et al., one of ordinary skill would have known to utilize the temperature data of Gysling et al. with the calibration data of Hope.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852